Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.

Affidavit
The affidavit under 37 CFR 1.132 filed September 28, 2021 is insufficient to overcome the rejection of claims 1-5, 7-10, 13-15, and 18-20 based upon Prill and Butler, and Prill, Butler, and Farrell-Mestas, as set forth in the Office action below. It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the cited references, they would still be unable to solve the problem. See MPEP § 716.04. Additionally, it refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are: “retaining means” in claims 1-5, 7-9, 14, and 19, “neckline shaping means” in claims 1, 17, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-5, 7-9, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prill (US 9,345,274) in view of Butler (US 2018/0007980).
Regarding Claim 1, Prill discloses a nursing cover (100) comprising a cover (112) wherein said cover comprises a front neckline (i.e. top edge of 112) of said cover, and at least one retaining means (118,120,126) permanently and/or removably secured to said cover (as seen in Fig.8 & 9), wherein, during use, each one of said retaining means is adapted to temporarily but continually retain a front portion of an article of clothing (116) of a nursing user in a raised/lifted position, thereby revealing the user’s breast to a nursing infant (as seen in Fig.7; Col.3, lines 8-35), while said cover simultaneously keeps the user’s breast and the nursing infant’s face hidden from view from others (as seen in Fig.6 & 7); wherein during use said cover extends to cover a user’s torso from at 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Prill to fully surrounds the user’s arms and torso and to have a semi-rigid boning at the neckline, as taught by Butler, in order to provide a cover that keeps a user warm during use and allows the mother to easily see the nursing infant.
Regarding Claim 2, Prill discloses a cover of claim 1, wherein each one of said retaining means is adapted to access at least a portion of the volume of space covered by the cover and in front of the user’s breast (as seen in Fig.7; Col.3, lines 8-54).

Regarding Claim 4, Prill discloses a cover of claim 3, wherein each one of said retaining means comprise fabric, hook-and-loop fastener(s), clasp(s), button(s) and buttonhole(s), snap(s) (Col.3, lines 26-30), snap-button(s), magnet(s), or combination thereof.
Regarding Claim 5, Prill discloses a cover of claim 1 comprising two or more retaining means (118,120,126; Col.4, lines 21-29).
Regarding Claim 7, Prill discloses a cover of claim 5, wherein ends of each one of said retaining means (118,120,126) are attachable to different locations of the neckline of the cover or are attachable to about the same location of the neckline of the cover  (as seen in Fig.7-9).
Regarding Claim 8, Prill discloses a cover of claim 5, wherein said two or more retaining means are different in materials and/or construction or are the same in materials and/or construction (Col.3, line 38-Col.4, line 5).
Regarding Claim 9, Prill discloses a cover of claim 5, wherein said two or more retaining means are interchangeable (Col.3, line 38-Col.4, line 5).
In re Hutchison, 69 USPQ 138. Inasmuch as has been claimed by Applicant, cover (112) of Prill can be “adapted to” be used as a stroller cover and/or infant car seat cover.
	
Regarding Claim 14, Prill discloses a cover of claim 1, wherein ends of each one of said retaining means (118,120,126) are attachable to different locations of the front neckline of the cover or attachable to about the same location of the neckline of the cover (as seen in Fig.7-9).
Regarding Claim 18, Prill discloses a cover of claim 1, wherein said cover is adapted for use as a stroller cover and/or infant car seat cover (as seen in Fig.7). It is noted that the recitation that an element is “adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Inasmuch as has been claimed by Applicant, cover (112) of Prill can be “adapted to” be used as a stroller cover and/or infant car seat cover.
Regarding Claim 19, Prill discloses a nursing cover (110) comprising said cover (112) with at least a front neckline (i.e. top edge of 112); at least one retaining means (118,120,126) permanently and/or removably secured to said cover (as seen in Fig.8 & 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Prill to fully surrounds the user’s arms and torso and to have a semi-rigid boning at the .

3.	Claims 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prill (US 9,345,274) and Butler (US 2018/0007980), in view of Farrell-Mestas (US 5,652,958).
Regarding Claims 10, 15, and 20, Prill and Butler disclose the invention substantially as claimed above. Prill does not disclose the cover further comprising at least one pocket. However, Farrell-Mestas teaches a nursing cover (10) having a pocket (21)(Col.3, lines 5-8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Prill to include a pocket, as taught by Farrell-Mestas, in order to provide a way to carry items such as a pacifier, burping pad, and the like.


 Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732